          Case 2:20-cv-00763-DWL Document 30 Filed 10/20/20 Page 1 of 8



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Elise M. Kinsey,                                   No. CV-20-00763-PHX-DWL
10                   Plaintiff,                         ORDER
11   v.
12   Allied Universal Security, et al.,
13                   Defendants.
14
15            Pro se Plaintiff Elise M. Kinsey has repeatedly failed to follow the Court’s orders
16   and has not prosecuted this action in good faith. For the following reasons, the Court will

17   dismiss this action without prejudice.
18            On March 6, 2020, Plaintiff initiated this action in state court. (Doc. 1-2 at 2.) On

19   April 20, 2020, Defendant Allied Universal Security (“Defendant”)1 removed the action

20   to this Court. (Doc. 1.) The Court promptly issued a notice to the parties that this case is
21   subject to the Mandatory Initial Discovery Pilot Program (“MIDP”), including the full
22   text of General Order 17-08, which established the MIDP and provided instructions, as

23   well as a helpful checklist. (Doc. 4.) Pursuant to the MIDP, the parties must provide

24   Court-ordered MIDP responses,2 which “must be based on the information then

25
     1
            The only other Defendant in this action, Valley Metro Regional Public Transit
26   Authority, was terminated on July 28, 2020 due to Plaintiff’s failure to serve process.
     (Doc. 23.)
27   2
            The MIDP’s discovery obligations “supersede the disclosures required by Rule
     26(a)(1) and are framed as court-ordered mandatory initial discovery pursuant to the
28   Court’s inherent authority to manage cases, Rule 16(b)(3)(B)(ii), (iii), and (vi), and Rule
     26(b)(2)(C).” (Doc. 4 at 3.)
      Case 2:20-cv-00763-DWL Document 30 Filed 10/20/20 Page 2 of 8



 1   reasonably available” to the parties. (Id. at 3-4.) “Parties must provide the requested
 2   information as to facts that are relevant to the claims and defenses in the case, whether
 3   favorable or unfavorable, and regardless of whether they intend to use the information in
 4   presenting their claims or defenses.” (Id. at 4 ¶ 4.) “The parties also must provide
 5   relevant legal theories . . . .” (Id.; see also id. at 7 ¶ 4.) The parties are required to “serve
 6   supplemental responses when new or additional information is discovered or revealed”
 7   and to “file a notice of service of their initial responses and later supplements.” (Id. at 5
 8   ¶¶ 7-8.)
 9          Because Plaintiff is “[a] party seeking affirmative relief,” her initial MIDP
10   responses were due “no later than 30 days after the first pleading filed under Rule 12(a)”
11   in response to her complaint. (Id. at 5 ¶ 6.) The first (and only) pleading in this action
12   filed under Rule 12(a) was Defendant’s answer, which was filed on April 27, 2020.
13   (Doc. 10.) Thus, Plaintiff’s initial MIDP responses were due on May 27, 2020.
14          On April 27, 2020, the Court ordered the parties to confer and develop a Rule
15   26(f) Joint Case Management Report, the filing deadline for which was June 23, 2020.
16   (Doc. 11 at 2.) The order clarified that it was Plaintiff’s responsibility “to initiate the
17   Rule 26(f) meeting and preparation of the Joint Case Management Report.” (Id.)
18          On April 27, 2020, after Defendant filed its answer, Plaintiff filed a motion to
19   remand (Doc. 12), which the Court denied for failure to challenge the grounds for
20   removal (Doc. 13). On May 28, 2020, Plaintiff filed a motion seeking (1) a “waiver” of
21   the requirement that a defendant be served with the complaint and (2) leave to amend to
22   add new theories of damages and request new types of relief. (Doc. 14.) The Court
23   denied the request that the requirement of service of process be “waived” by the Court as
24   impermissible under Rule 4 and denied without prejudice the request for leave to amend
25   for failure to adhere to LRCiv 15.1. (Doc. 15.) On June 22, 2020, Plaintiff filed a motion
26   for summary judgment (Doc. 17), which the Court denied for failure to provide a basis
27   for the motion. (Doc. 19 at 2.)
28          On June 22, 2020, Plaintiff also filed a “motion to submit individual case


                                                   -2-
         Case 2:20-cv-00763-DWL Document 30 Filed 10/20/20 Page 3 of 8



 1   management report,” which accused Defendant of “noncompliance,” “deliberately
 2   stall[ing],” and submitting a “pre-filled JCM form which basically says nothing and
 3   resolves nothing.” (Doc. 16.) On June 23, 2020, Defendant filed an individual case
 4   management report, stating “counsel for Defendant attempted to meet and confer with
 5   Plaintiff Elise Kinsey by telephone and email on several occasions between June 4 and
 6   June 23, 2020 to develop a joint case management report, without success.” (Doc. 18 at
 7   1.) Defendant elaborated as follows:
 8            After several unsuccessful attempts to reach Plaintiff, counsel for
              Defendant prepared a draft joint case management report and emailed it to
 9            Plaintiff on June 15, 2020 and requested Plaintiff’s review and input. After
              counsel for Defendant did not hear from Plaintiff, he contacted Plaintiff by
10            email on June 19, 2020 and requested Plaintiff’s input to the draft joint case
              management report. On June 22, 2020, Plaintiff emailed counsel for
11            Defendant and stated she submitted her own case management report with
              the Court. Counsel for Defendant telephoned Plaintiff on June 23, 2020 to
12            see if Plaintiff, nonetheless, would still be willing to prepare a joint case
              management report. Counsel for Defendant received Plaintiff’s voicemail
13            and to date has not heard back or received any input from Plaintiff on a
              joint case management report.
14
15   (Id. at 2.)
16            The Court allowed the parties to submit individual reports but noted disapproval
17   for “whichever party or parties prevented compliance with the Court’s order.” (Doc. 19
18   at 2.)
19            On June 24, 2020, the Court issued a scheduling order, which set a deadline of
20   April 30, 2021 for “final supplementation of MIDP responses and the completion of fact
21   discovery, including discovery by subpoena.” (Doc. 20 ¶ 5.)
22            On July 14, 2020, Defendant served its initial MIDP responses on Plaintiff.3
23            On September 17, 2020, Defendant filed a “notice of discovery dispute” noting
24   that Plaintiff had yet to serve her initial MIDP responses, which were due May 27, 2020,
25   and requesting an order “for Plaintiff to show cause as to why the case should not be
26   dismissed for lack of prosecution.” (Doc. 24 at 2.)
27
     3
             Defendant’s initial MIDP responses were not timely served. They were due on
28   May 27, 2020. (Doc. 4 at 5 ¶ 6.) Defendant indicated in its Rule 26(f) report that its
     initial MIDP responses would be served “on or before June 30, 2020.” (Doc. 18 at 4.)

                                                  -3-
      Case 2:20-cv-00763-DWL Document 30 Filed 10/20/20 Page 4 of 8



 1          On September 18, 2020, the Court directed Plaintiff to show cause why this action
 2   should not be dismissed due to, inter alia, her failure to provide her initial MIDP
 3   responses:
 4          The notice alleges that [Plaintiff] has not yet provided the mandatory initial
            disclosures required by General Order 17-08, which were due by May 27,
 5          2020, and that [Plaintiff] has failed to respond to at least five emails and
            one phone call from [Defendant’s] counsel concerning the missing
 6          disclosures. The emails attached to [Defendant’s] notice seem to
            corroborate these allegations. Additionally, the docket reflects that
 7          [Plaintiff] has not yet filed proof of service of her mandatory initial
            disclosures, as she was required to do under Paragraph A(7) of General
 8          Order 17-08, and it appears that [Plaintiff] also failed to meet-and-confer
            with [Defendant] when formulating the Rule 26(f) report.
 9
10   (Doc. 25 at 1 [citations omitted].)
11          The Court noted that it “has the inherent power to dismiss a case sua sponte for
12   failure to prosecute,” Link v. Wabash Railroad Co., 370 U.S. 626, 629-31 (1962), and
13   that “[w]hen considering whether to dismiss a case for lack of prosecution, the district
14   court must weigh the court’s need to manage its docket, the public interest in expeditious
15   resolution of litigation, and the risk of prejudice to the defendants against the policy
16   favoring disposition of cases on their merits, and the availability of less drastic
17   sanctions,” Ash v. Cvetkov, 739 F.2d 493, 496 (9th Cir. 1984). (Doc. 25 at 2.) The Court
18   ordered Plaintiff “to file a response showing why this action should not be dismissed
19   without prejudice for failure to prosecute” and specifically directed her to provide “(1)
20   the reason for [her] failure to confer with [Defendant] and provide timely MIDP
21   responses, (2) the prejudice, if any, to [Plaintiff] if this case were dismissed without
22   prejudice—particularly whether any statute of limitations would bar the case from being
23   filed anew, and (3) [Plaintiff’s] suggestions as to how the case may proceed expeditiously
24   from this point forward, if the Court were to determine that dismissal is not an
25   appropriate sanction at this time.” (Id.) Additionally, the Court ordered Plaintiff to serve
26   her MIDP responses and file proof of service. (Id. at 1-2.) Plaintiff’s deadline to respond
27   to the order to show cause, serve her MIDP responses, and file proof of service of her
28   MIDP responses was October 2, 2020. (Id.) The Court ordered the Clerk of Court to


                                                -4-
       Case 2:20-cv-00763-DWL Document 30 Filed 10/20/20 Page 5 of 8



 1   dismiss the complaint with prejudice and terminate the action if Plaintiff failed to comply
 2   in full. (Id.)
 3          On October 2, 2020, Plaintiff filed a document entitled “Submission In Ex Parte,”
 4   which was docketed as a response to the order to show cause. (Doc. 28.) As for the
 5   reason that her MIDP responses had not been served (and were, by then, 128 days late),
 6   Plaintiff stated that “[t]he most viable reason is: Judiciary order extending discovery
 7   conclusion dated April 23, 2021.” (Id. at 1.) Plaintiff provided “[f]urther mitigating
 8   reasons,” including (1) “financial setbacks . . . due to being [stranded] out in 115 degree
 9   temperatures for eight days (from approx. 07/30/2020 to 08/07/2020) which took a toll on
10   Plaintiff’s health,” (2) technological issues caused by Google having twice “shut down”
11   all of her accounts, and (3) library closures. As for prejudice that might arise from
12   dismissal without prejudice, Plaintiff noted spoliation concerns—but she also stated she
13   already has “recorded and obtained hours of recordings” substantiating her claims.
14   Plaintiff did not provide suggestions as to how the case may proceed expeditiously from
15   this point forward. Nor did Plaintiff file proof of service of her MIDP responses.
16          On October 5, 2020, the Court issued another order, which clarified that the
17   deadline for serving initial MIDP responses had never been extended:
18           The Court did not extend the deadline for providing initial disclosures
             under the MIDP. That deadline expired in May 2020. Although Plaintiff’s
19           response refers to the April 2021 deadline specified in the scheduling
             order, that is the deadline for the completion of fact discovery, not the
20           deadline for providing initial MIDP disclosures.
21   (Doc. 29 at 2.)
22          The Court stated that, although it was “sympathetic to Plaintiff’s financial and
23   personal circumstances, as well as her frustration with dealing with technological issues,”
24   Defendants should not be “forced to wait indefinitely for discovery—particularly
25   discovery that was due months ago.” (Id. at 2-3.) The Court concluded that, although
26   “there would be ample justification to dismiss this action at this juncture,” Plaintiff would
27   be “given one more opportunity to come into compliance.” (Id. at 3.) This order
28   required Plaintiff to “(1) provide her initial MIDP disclosures to Defendants . . . and (2)


                                                 -5-
         Case 2:20-cv-00763-DWL Document 30 Filed 10/20/20 Page 6 of 8



 1   file proof of service on the docket” by October 15, 2020. (Id. at 3.)4
 2           Unfortunately, Plaintiff did not comply with this order, either. Plaintiff has not
 3   filed proof of service (or indeed, anything at all) on the docket. Instead, on October 13,
 4   2020, Plaintiff mailed an “ex parte” letter to chambers. The letter is procedurally
 5   improper and difficult to decipher. It states:
 6           Plaintiff is requesting that this court supra, via federal court clerks cease to
             address plaintiff in an egregious manner. Comments continue to cast
 7           allegations that plaintiff is a liar, and has deliberately prevaricated truths
             concerning defendants lack of contact. Plaintiff has stated defendants two
 8           submissions of MIDP were received. Out of 1500 stored emails, plaintiff
             has received only one from Arman Nafisi. Plaintiff states that plaintiff
 9           liken unto most human beings with phone service, has an answering service
             app on plaintiff’s phone.
10
             Furthermore, plaintiff understands that financial status due to deliberate
11           stranding and poor health is of little concern to the court system. It seems
             to be of no concern to any help rendering entities pertaining to the plaintiff.
12           Plaintiff profoundly states thanks to defendants and local authorities for
             that.
13
             Due to judicial denial of evidence and especially plaintiff’s subpoena
14           request. This court is knowingly allowing and allotting time for the
             defendants to destroy evidential video materials. Thank you!
15
             Plaintiff has been thrown out into the streets and treated like an animal by
16           Maricopa County at large, for merely reporting a government employee’s
             infraction. But this plaintiff will not tolerate any further beratement from
17           any entity in this County. This plaintiff is not a drug addict: mental case:
             and/or alcoholic and refuses to be categorized as such, nor addressed or
18           treated as such. By anyone! And…….. I AM NOT A LIAR!
19           A postscript requests the return of a flash drive that she submitted to the Court
20   without leave to file a non-electronic exhibit.
21           Additionally, although the letter was accompanied by a document purporting to be
22   Plaintiff’s “Initial Disclosures Pursuant To [FRCP] 26,” this document provided
23   essentially no useful information (let alone the detailed information required under the
24   MIDP). For example, it stated “none at this time” in the section requiring the
25   identification of all witnesses likely to have discoverable information. It listed no
26   documents, electronically stored information, or tangible things relevant to Plaintiff’s
27   4
           Plaintiff filed two other motions on October 2, 2020, a “motion to submit
     subpoenas” (Doc. 26) and a “motion to submit evidence” (Doc. 27). Those motions were
28   denied without prejudice because the Court “will not address any motions until Plaintiff
     comes into compliance with her MIDP obligations.” (Doc. 29 at 4.)

                                                  -6-
      Case 2:20-cv-00763-DWL Document 30 Filed 10/20/20 Page 7 of 8



 1   claims. It provided no computation of damages. Even if proof of service had been filed,
 2   the purported responses are inadequate to the point of being a nullity.
 3          Plaintiff’s obligation to provide MIDP responses is a basic component of
 4   prosecuting her case, as is her obligation to communicate with opposing counsel.
 5   Plaintiff is not prosecuting her case in good faith.
 6          Moreover, Plaintiff has repeatedly failed to comply with the Court’s orders.
 7   “District courts have the inherent power to control their dockets and, in the exercise of
 8   that power they may impose sanctions including, where appropriate, dismissal of a case.”
 9   Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992), as amended (May 22, 1992).
10   “In determining whether to dismiss a case for failure to comply with a court order the
11   district court must weigh five factors including: (1) the public’s interest in expeditious
12   resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice
13   to the defendants; (4) the public policy favoring disposition of cases on their merits; and
14   (5) the availability of less drastic alternatives.” Id. at 1260-61. These are the same
15   factors the Court considers when determining whether to dismiss a case for failure to
16   prosecute. Ash, 739 F.2d at 496.
17          In light of the previous order-to-show-cause round and the many opportunities
18   afforded Plaintiff to come into compliance, the Court finds that no less drastic alternative
19   to dismissal is appropriate here, although dismissal without prejudice is a less drastic
20   alternative to dismissal with prejudice. The public’s interest in expeditious resolution of
21   litigation and the Court’s need to manage its docket outweighs the public policy favoring
22   disposition of cases on their merits, under these circumstances. Furthermore, Plaintiff
23   had the opportunity to demonstrate prejudice but did not adequately do so.
24          Plaintiff has now failed to comply with multiple court orders requiring her to
25   disclose basic information to Defendants relevant to her claims. This information should
26   have been disclosed five months ago. The Court has taken Plaintiff’s pro se status into
27   account by affording her several opportunities to correct her prior violations and by
28   giving her ample warning that her failure to come into compliance might lead to the


                                                  -7-
      Case 2:20-cv-00763-DWL Document 30 Filed 10/20/20 Page 8 of 8



 1   dismissal of this action. Under the circumstances, she is not entitled to yet another
 2   warning.
 3          Accordingly,
 4          IT IS ORDERED that Plaintiff’s claims are dismissed, without prejudice, as a
 5   sanction for plaintiff’s failure to comply with court orders and failure to prosecute this
 6   action in good faith. The Clerk of Court shall enter judgment accordingly and terminate
 7   this action.
 8          IT IS FURTHER ORDERED that the Clerk of Court return to Plaintiff, via U.S.
 9   mail, the flash drive that Plaintiff previously sent to chambers.
10          Dated this 20th day of October, 2020.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -8-
